Case 1:20-cv-01230-RP Document1 Filed 12/17/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
ROSA MARIA PARDO, §
Plaintiff, §
§ CIVIL ACTION NO. 1:20-cv-01230
VS. §
§ JURY TRIAL REQUESTED
WAL-MART INCORPORATED, §
Defendant. §
NOTICE OF REMOVAL

 

Defendant WAL-MART INCORPORATED (hereinafter “Defendant”), files this Notice
of Removal of the above-styled action pursuant to 28 U.S.C. § 1446(a) and would respectfully
represent and show unto this Court the following:

A. Introduction

1, Defendant has filed its Civil Cover Sheet pursuant to Local Rule 3.1 and Local Rule
81.1, See Exhibit A.

2. On or about November 10, 2020, Plaintiff ROSA MARIA PARDO (“Plaintiff”)
initiated the state court lawsuit against Defendant in the 261* Judicial District Court of Travis
County, styled Rosa Maria Pardo v. Wal-Mart Incorporated.; Cause No. D-1-GN-20-006818 (the
“State Court Action”), In the State Court Action, Plaintiff alleged a cause of action for premises
liability against Defendant. In addition, Plaintiff seeks to recover damages for pain and suffering
in the past, pain and suffering in the future, mental anguish in the past, mental] anguish in the future,
past medical expenses, and future medical expenses. See Plaintiff's Original Petition, attached

hereto as Exhibit B.

 

DEFENDANT'S NOTICE OF REMOVAL PAGE 1

 
Case 1:20-cv-01230-RP Document1 Filed 12/17/20 Page 2 of 5

3. The attorneys involved in the action being removed are listed as follows:
Party and Party Type Attorney(s)
Rosa Maria Pardo - Plaintiff Guilherme Vasconcelos
Texas Bar No. 24105728
DC LAW, PLLC
1012 W. Anderson Lane
Austin, TX 78757

Phone: 512-220-1800
Fax: 512-220-1801
Email: euilherme@texasjustice.com

Wal-Mart Incorporated- Defendant Brett H. Payne
Texas Bar No. 00791417
WALTERS, BALIDO & CRAIN, L.L.P.
9020 N. Capital of Texas Highway
Building I, Suite 170
Austin, Texas 78759
Phone: 512-472-9000
Fax: 512-472-9002
Email: paynevfax@wbclawfirm.com

4. The name and address of the court from which the case is being removed is as
follows:

261" Judicial District Court
The Honorable Lora Livingston
Travis County Courthouse
1000 Guadalupe, 3 Floor
Austin, Texas 78701

Phone: (512) 854-9309

Fax: (512) 854-9332

Mailing Address:

P.O. Box 1748

Austin, Texas 78767

B. The Notice Of Removal Is Timely
5. Defendant’s agent was served with citation and a copy of Plaintiff's Original
Petition on or about November 20, 2020. See Exhibit C, Pursuant to 28 U.S.C. § 1446(b),

Defendant’s Notice of Removal was filed within thirty (30) days after receipt by Defendant,

 

DEFENDANT'S NOTICE OF REMOVAL PAGE 2

 

 
Case 1:20-cv-01230-RP Document1 Filed 12/17/20 Page 3 0f5

through service or otherwise, of a copy of an initial pleading from which it may first be ascertained
that the case is one which is or has become removable.
C. Complete Diversity & Amount In Controversy Is Over the Threshold

6. Pursuant to the State Court Action, Plaintiff Rosa Maria Pardo is an individual
residing in Texas.

7. Defendant Wal-Mart Incorporated is now, and was at all times relevant hereto, a
foreign for-profit corporation which owns and operates the business commonly known as Wal-
Mart in Bentonville, Arkansas. Defendant’s corporate headquarters, including officers and
directors, is located at 702 S.W. 8" Street, Bentonville, Arkansas 72716-8312. Defendant’s
registered agent, upon whom Defendant may be served with process, is CT Corporation System,
located at 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

8. In light of the foregoing, the parties are of completely diverse citizenship. See 28
U.S.C. §§ 1332(a), 1332(c)(1) 1441(b).

9, Further, the case involves an amount in controversy of more than $75,000. See 28
U.S.C. § 1332(a). A court can determine that removal is proper from a plaintiff's pleadings if
plaintiff's claims are those that are likely to exceed the jurisdictional amount. See Allen v. R&H
Oil & Gas., Co, 63 F.3d 1326, 1335 (5 Cir, 1995); De Aguilar v. Boeing Co., 11 F.3d 55, 57 (S"
Cir. 1993). Inthe State Court Action, Plaintiff alleges she seeks “monetary relief over one million
and 00/100 dollars ($1,000,000.00).” See Exhibit B. ‘Thus, the amount in controversy in the
instant case meets the requirements for removal.

10. Copies of all pleadings, process, orders, and other filings in the state court action

are attached to this notice as required by 28 U.S.C. § 1446(a). See Exhibit D.

 

DEFENDANT’S NOTICE OF REMOVAL PAGE 3

 
Case 1:20-cv-01230-RP Document1 Filed 12/17/20 Page 4of5

D. Basis for Removal
11. Because this is a civil action of which the District Courts of the United States have
original jurisdiction, this case may be removed by this Court pursuant to 28 U.S.C. § 1446(b).
Further, because Plaintiff is a citizen and resident of Texas, Defendant’s principal places of
business are located in Arkansas, and the amount in controversy exceeds $75,000.00, the Court
has subject matter jurisdiction based on diversity of citizenship and residency. 28 U.S.C. § 1132.
As such, this removai action is proper.
E. Filing of Notice with State Court
12. Promptly after filing this Notice of Removal, Defendant will give written notice of
the removal to Plaintiff through her attorney of record and to the clerk of the state court action.
F. Prayer
13. WHEREFORE, PREMISES CONSIDERED, Defendant Wal-Mart
Incorporated requests that this Court proceed with the handling of this cause of action as if it had
been originally filed herein, that this Court make such orders, if any, and take such action, if any,
as may be necessary in connection with the removal of the state court action to this Court, and that
they have such other and further relief to which they may show themselves justly entitled.
Respectfully submitted,
BY:  /s/ Brett H. Payne
Brett H. Payne
Texas Bar Number 00791417
WALTERS, BALIDO & CRAIN, L.L.P.
Great Hills Corporate Center
9020 N. Capital of Texas Highway
Building 1, Suite 170
Austin, Texas 78759
Phone: 512-472-9000

Fax: 512-472-9002
Email: paynevfax@wbclawfim.com

 

DEFENDANT’S NOTICE OF REMOVAL PAGE 4

 
Case 1:20-cv-01230-RP Document1 Filed 12/17/20 Page5of5

ATTORNEY FOR DEFENDANT
WAL-MART INCORPORATED

CERTIFICATE OF SERVICE

This is to certify that on the 17th day of December, 2020, a true and correct copy of the
above and foregoing was forwarded to all counsel of record in accordance with the Federal Rules
of Civil Procedure.

Guilherme Vasconcelos

DC LAW, PLLC

1012 W. Anderson Lane

Austin, TX 78757

Phone: 512-220-1800

Fax: 512-220-1801

Email: guilherme(@texasjustice.com

/s/ Brett H. Payne
BRETT H, PAYNE

 

DEFENDANT’S NOTICE OF REMOVAL PAGES

 

 
